DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on August 3, 2022 are entered into the file. Currently, claims 1, 4, 5, 10, 11, 15, and 17 are amended; claims 21-47 are cancelled; claim 48 is new; resulting in claims 1-20 and 48 pending for examination.
This is a non-final rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 48, the limitation reciting “at least one transfer label configured to be adhered to the end of the instrument, the facestock having adhesive on at least one of its surfaces, an adhesion force A between a first surface of the facestock of the transfer label and the instrument…” is indefinite because it is not clear how the adhesion force A between the facestock and the instrument is achieved, as the claim does not expressly require that an adhesive is provided between the facestock and the instrument. There appear to be additional elements not recited in claims 1 and 48 that are essential to achieving the claimed adhesion force A.
In looking to the instant specification, in one embodiment, the transfer instrument (10) is said to be used to pick up an adhesive dot (10), then the transfer instrument with adhesive is pressed upon the adhesive-less surface of a transfer label (16) to adhere the transfer label to the contact end surface (14A) by way of the adhesive ([0073], [0076], Figs. 1-6). The transfer label is said to have a single face with adhesive [0075]. Thus, in this embodiment, the claimed adhesion force A appears to be achieved by the adhesive dot provided between the end of the instrument and the transfer label.
However, in an alternative embodiment, the transfer label is said to have both of its faces coated with an adhesive, in such a way that the adhesive dot (10) is not required to stick the target label (20) on the object (24) ([0086], Figs. 11, 12, 14). This appears to mean that the end of the instrument is not provided with an adhesive dot, but rather that the claimed adhesion force A is achieved by the adhesive provided on the first surface of the facestock of the transfer label (see also [0088]).
For the purposes of applying prior art, the adhesion force A is interpreted as referring to the adhesive strength between either (1) adhesive provided on the end of the instrument and the adhesive-less surface of the transfer label, or (2) adhesive provided on the first surface of facestock of the transfer label and the adhesive-less surface of the end of the instrument. However, in either embodiment, it is not clear how the adhesion force A can be defined as an adhesion force “between a first surface of the facestock of the transfer label and the instrument”, because in both cases the adhesion force is formed by the adhesive provided on either the first surface of the facestock or the end of the instrument rather than being formed directly between the instrument and the facestock.
Therefore, the current language of the claim does not properly set forth the structural features required to achieve the claimed adhesion force A (i.e. either an instrument adhesive provided on the end of the instrument or an adhesive provided on the first surface of the facestock of the transfer label). In order to overcome this rejection, the limitations of claims 3 and 8 could each be incorporated into an independent claim comprising all of the limitations of claim 1 or claim 48 to clearly set forth the two embodiments for achieving the adhesion force A.
Regarding claims 3 and 4, the limitation reciting “both the first surface and the second surface of the transfer label” (claim 3) and the limitations directed to “the first surface of the transfer label” (claim 4) lack antecedent basis. In claim 1, the transfer label is said to have a facestock having adhesive on at least one of its surfaces, wherein the claim sets forth “a first surface of the facestock of the transfer label” and “a second surface of the transfer label”. The limitations of claims 3 and 4 referencing the first surface of the transfer label appear to refer back to the first surface of the facestock of the transfer label, and will be interpreted as such for the purposes of applying prior art.
Regarding claim 5, the limitation reciting “the adhesion force D between the second surface of the transfer label and the facestock of the target label” (lines 3-4) is indefinite because the term “the adhesion force D” lacks antecedent basis as there is no prior recitation of an adhesion force D between the second surface of the transfer label and the facestock of the target label in the claims. However, claim 1 does recite “an adhesion force B between a second surface of the transfer label and a target label” (lines 4-5), such that it is not clear if or how the claimed “adhesion force D” is different from the claimed “adhesion force B”.
Based on the language of the claim, both adhesion forces B and D appear to be referring to the adhesive strength between the second surface of the transfer label and the target label, in particular, the facestock of the target label. In looking to the instant specification, the adhesion force B is said to be between a second surface of the transfer label and a target label ([0006]), while the adhesion force D is said to be between a second surface of the transfer label and the facestock of the target label ([0010]). However, it appears as if in all embodiments of the instant specification where the transfer label is adhered to the target label, the second surface of the transfer label is adhered to the facestock of the target label. Therefore, the claimed “adhesion force B” and “adhesion force D” appear to correspond to the same feature of the instant invention. Absent further clarification, the recitation of “the adhesion force D” in claim 5 is interpreted as referring to the “adhesion force B” as recited in claim 1 for examination purposes.
Regarding claim 48, the limitation reciting “an adhesion force D between the second surface of the transfer label and the target label” (lines 6-7) is indefinite in view of the limitation reciting “an adhesion force B between a second surface of the transfer label and a target label (lines 5-6) because it is not clear if or how the claimed “adhesion force D” is different from the claimed “adhesion force B”.
Based on the language of the claim, both adhesion forces B and D appear to be referring to the adhesive strength between the second surface of the transfer label and the target label. In looking to the instant specification, the adhesion force B is said to be between a second surface of the transfer label and a target label ([0006]), while the adhesion force D is said to be between a second surface of the transfer label and the facestock of the target label ([0010]). However, it appears as if in all embodiments of the instant specification where the transfer label is adhered to the target label, the second surface of the transfer label is adhered to the facestock of the target label. Therefore, the claimed “adhesion force B” and “adhesion force D” appear to correspond to the same feature of the instant invention. Absent further clarification, the recitation of “an adhesion force D” in claim 48 is interpreted as referring back to “the adhesion force B” for the purposes of applying prior art.
Regarding claims 2, 3, and 6-20, the claims are rejected based on their dependency on claims 1 and 5.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (JP H08268419, cited on IDS, machine translation previously provided).
Regarding claim 1, Nagano teaches a method for attaching a label (L) to various objects (A) involving the use of a label attaching tool (T; instrument) having a compaction surface (12; end for manipulating labels) ([0001], [0021]-[0022], Figs. 1-3, 9). Nagano teaches that a plurality of labels (L) are stacked so that a label bundle (M) can be adhered to the compaction surface of the label attaching tool ([0015], Fig. 3). The uppermost label (L1) of the label bundle is adhesively integrated with the compaction surface ([0019]), such that the uppermost label which is capable of being adhered to the compaction surface of the tool corresponds to the claimed transfer label configured to be adhered to the end of the instrument. Each of the labels comprises a base material (14; facestock) having a lower adhesive surface (16; adhesive on at least one of its surfaces) ([0014], Figs. 7-8).
The uppermost label (L1; transfer label) is adhered to the compaction surface of the tool via a double-sided adhesive tape (18), wherein the adhesive strength of the double-sided adhesive tape is set to be strong so that there is no risk that the label bundle will accidentally fall off [0020]. The lower adhesive surfaces (16; second surface) of the labels are maintained in a temporary weak adhesive state so that the labels can be peeled off one by one and there is no risk of the adjacent labels peeling off at random as if the label bundle were disassembled from the middle ([0010], [0018]). Once all but the uppermost label is peeled from the label bundle, such that the lower adhesive surface of the uppermost label is exposed, the tool and the uppermost label are capable of being used to transfer a target label from a target label liner to an object by releasable adherence of the target label to the lower adhesive surface of the uppermost label. The adhesive strength between the tool and the uppermost label (adhesion force A) is set to be strong and the adhesive strength of the lower adhesive surface of the uppermost label (adhesion force B) is set to be relatively weak, thus meeting the claimed limitation regarding the relationship between adhesion forces A and B.
It is noted that the limitations reciting “for labelling an object with a target label” (line 1), “for manipulating labels” (line 2), “configured to be adhered to the end of the instrument” (line 3), and “used to manually transfer the target label from a target label liner to an object by releasable adherence of the target label to the second surface of the transfer label” (lines 7-9) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, the upper surface of the uppermost label (L1; transfer label) is configured to be adhesively integrated with the compacted surface (12; end) of the tool (T; instrument), and the exposed lower adhesive surface (16) of the uppermost label is considered to be capable of manually transferring a target label from a target label liner to an object, thus meeting the claimed functional limitations.
Regarding claim 3, Nagano teaches all of the limitations of claim 1 above and further teaches that the upper printed surface (15; first surface) of the uppermost label (L1; transfer label) can be fixed to the compaction surface (12; end) of the tool (T; instrument) via a double-sided adhesive (18) ([0018], Fig. 3). Nagano further teaches that the back surface (second surface) of the base material (14) of the label is further provided with a lower adhesive surface (16) ([0014], Figs. 3, 7). Therefore, both the upper printed surface and the lower adhesive surface of the uppermost label (L1; transfer label) have adhesive thereon when the label bundle is fixed to the tool.
Regarding claim 8, Nagano teaches all of the limitations of claim 1 above and further teaches that the compaction surface (12; end) of the tool (T; instrument) is provided with a double-sided adhesive tape (18; instrument adhesive) ([0019], Fig. 3). It is noted that the limitation reciting “for being received on said end of the instrument to provide said adhesion force A” is considered functional language related to the intended use of the instrument adhesive and is accorded limited weight as the language does not further limit the structure of the product.
Regarding claim 11, Nagano teaches all of the limitations of claim 1 above and further teaches that the label bundle (M) comprises at least an uppermost label (L1; transfer label) and a lowermost label (L2) ([0033], Fig. 3), wherein the labels in the label bundle constitute a cap that covers the uppermost label. It is noted that the limitation reciting “for being releasably mounted to the end of the instrument to cover the transfer label on the end of the instrument” is considered functional language related to the intended use of the cap and is accorded limited weight as the language does not further limit the structure of the product. The labels in the label bundle of Nagano cover the uppermost label and are capable of being peeled off one by one, thus meeting the claimed functional language.
Regarding claim 16, Nagano teaches all of the limitations of claim 1 above and further teaches that the handle (13) of the tool (T; instrument) is a rod and that the tool is pen-shaped ([0013], Fig. 1).
Regarding claim 17, Nagano teaches all of the limitations of claim 1 above and further teaches that the tool (T; instrument) has two compaction surfaces (12; ends) to which label bundles (M) are adhered ([0026]-[0029], Figs. 12-14). It is noted that the limitation reciting “for manipulating labels” is considered functional language related to the intended use of the ends of the tool and is accorded limited weight as the language does not further limit the structure of the product. The compaction surfaces of the label attaching tool of Nagano are capable of receiving label bundles, from which labels are peeled off one by one, thus meeting the claimed functional language.
Regarding claim 19, Nagano teaches all of the limitations of claim 1 above and further teaches that the tool (T; instrument) has a double-sided adhesive tape (18) fixed and integrated on the compaction surface (12) of the tool body (11) ([0013], [0019], Figs. 1-3), wherein the surface of the tool body corresponds to the claimed receptacle which receives and contains the double-sided adhesive.
Regarding claim 20, Nagano teaches all of the limitations of claim 1 above and further teaches that the tool (T; instrument) comprises a handle (13) and a tool body (11) that can be disassembled and used in a detachable manner ([0013], Figs. 1, 4), wherein the detachable tool body corresponds to the claimed exchangeable tip at the end of the instrument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP H08268419, cited on IDS, machine translation previously provided) as applied to claim 1 above, and further in view of Vermeulen (US 4,932,684).
Regarding claim 2, Nagano teaches all of the limitations of claim 1 above. Nagano teaches that the labels in the label bundle are sequentially peeled off one by one from the exposed bottom label to attach the labels to an object ([0022]), but does not expressly teach at least one transfer label liner supporting the at least one transfer label as claimed.
However, in the analogous art of labels, Vermeulen teaches a label construction comprising a multi-play label including a label ply and substrate layers (10, 18, 20) releasably secured to one another via layers of pressure sensitive adhesive (16, 28) (col 3, Ln 16-36; Fig. 1). Vermeuleun teaches that it is known to provide a liner or backing sheet to cover the adhesive to protect it and to prevent the label from inadvertently adhering to surfaces with which it may come into contact prior to its intended use (col 1, Ln 11-18). Vermeuleun teaches that the liner or backing is generally provided with a release coating to facilitate easy removal of the liner (col 1, Ln 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label sticking tool of Nagano by providing the lower adhesive surface of the exposed uppermost label with a liner or backing having a release coating thereon, as taught by Vermeulen, in order to protect the exposed adhesive surface of the uppermost label from inadvertently adhering to surfaces prior to its intended use and to facilitate easy removal of the liner at the time of use. Given that the adhesive force A between the compaction surface (12; end of the instrument) and the uppermost label (L1; transfer label) is said to be particularly strong so that the uppermost label remains adhered to the tool, and that the adhesion force C between the uppermost label and the liner is preferably weak so that the liner can be easily removed, one of ordinary skill in the art would recognize that the adhesion force A would be greater than the adhesion force C.
It is noted that the limitation reciting “used to manually transfer the transfer label from the at least one transfer label liner to its end by releasable adherence of the transfer label to the end of the instrument” is considered functional language related to the intended use of the instrument and is accorded limited weight as the language does not further limit the structure of the product. The uppermost label (L1; transfer label) is capable of being stored between uses with a liner protecting its exposed adhesive and is therefore capable of being manually transferred from the liner to the end of the instrument at the time of use by releasable adherence of the label to the end of the instrument.





Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP H08268419, cited on IDS, machine translation previously provided) as applied to claim 11 above, and further in view of Walter et al. (US 5,591,290, previously cited).
Regarding claim 12, Nagano teaches all of the limitations of claim 11 above but does not expressly teach that the cap has a silicone layer laid against the second surface of the transfer label. However, Nagano does teach that the labels in the label bundle can have a release agent coating film (17) provided on an upper surface of the label (Figs. 3, 8), such that the release agent coating film of the uppermost label of the cap is laid against the second surface of the uppermost label (L1; transfer label). Nagano teaches that the release agent coating film can be provided so that the labels can reliably be released from the lower adhesive surface (16) of the adjacent label ([0017]-[0018]). Furthermore, in the analogous art of adhesive labels, Walter et al. teaches that a silicone resin coating is a suitable release material commonly used in the art of adhesive labels to enable an adhesive coated substrate to be easily separated without pulling the adhesive from the substrate (col 5, Ln 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for attaching labels to objects of Nagano by using a silicone resin as the release agent coating film of the labels constituting the cap, as taught by Walter et al., for the benefit of enabling the cap to be easily separated from the transfer label without destroying the adhesive of the transfer label.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP H08268419, cited on IDS, machine translation previously provided) as applied to claim 1 above, and further in view of Schreiner (US 2008/0047185, previously cited).
Regarding claim 13, Nagano teaches all of the limitations of claim 1 above but does not expressly teach that the transfer label has a tab projecting therefrom and being sized to project from the end of the instrument when the transfer label is on the end of the instrument. However, in the analogous art of adhesive labels, Schreiner teaches a label comprising a grip tab (2) that projects out of the label contour, wherein such grip tabs are said to be typically used for the purpose of making it easier to remove the label from a substrate (Abstract, [0002]-[0005], [0035], Figs. 3a-3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for attaching labels of Nagano by providing the labels with a tab projecting therefrom, as taught by Schreiner, in order to enable the label to be easily gripped to remove the label from a substrate to which it is applied. Furthermore, one of ordinary skill in the art would recognize that when forming a grip tab that projects out of the label contour, as taught by Schreiner, on the uppermost label (L1; transfer label) of Nagano, the tab would be sized to project from the end of the tool (T; instrument) when the label is on the end of the tool.



Claims 1, 2, 8, 16-20 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of “Label Liners – The Red Carpet for Labels” (https://web.archive.org/web/20160419061840/https://barcode-labels.com/getting-started/labels/liners/, Published April 19, 2016; Retrieved from Wayback Machine; hereinafter “Label Liners”). 
Regarding claim 1, Fan et al. teaches a tool (100; instrument) for sticking labels in small spaces, comprising a handle (130), a connecting rod (120), and a label carrying part (110; end) ([0008], [0039], Figs. 1-2). Although Fan et al. teaches that the label carrying part is provided with an adhesive layer (112, 114) for bonding a label to be carried by the tool ([0041], [0053], Figs. 2-4), the reference does not expressly teach a structure of the label which is configured to be adhered to the end of the instrument.
However, in the analogous art of labels, Label Liners teaches that labels are typically composed of a topcoat, a facestock, an adhesive, and a liner, wherein the liner serves to protect the label adhesive until it is applied to the end use surface (p. 2). Label Liners teaches that since there are all sorts of adhesives that may be used for labels, it is important to use the right type of liner for the adhesive (p. 2).
Given that Fan et al. teaches that the tool is intended to be used for carrying labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool with any type of label, such as a transfer label having a facestock and an adhesive on at least one surface thereof, as taught by Label Liners, in order to apply such known labels in small spaces.
With respect to the claimed adhesive forces A and B, it is noted that Fan et al. teaches that the thickness of the adhesive layer (112) is determined according to actual needs so that the reliability of repeated use in bonding labels is ensured [0049]. Label Liners further teaches that all sorts of adhesives are known for various applications (p. 2), such that the adhesive strength of the transfer label adhesive can be appropriately determined according to a particular surface or object to which it is applied.
Therefore, it would have been obvious to one of ordinary skill in the art to appropriately set the adhesive strength between the tool of Fan et al. and the topcoat or facestock of the label of Label Liners (adhesion force A) relative to the adhesive strength between the adhesive surface of the transfer label and a target label (adhesion force B), such as wherein the adhesive force A is greater than the adhesive force B, depending on the thickness of the adhesive layer of the tool, the type of adhesive used for the transfer label, and the surface properties of the target label being used for a particular application.
It is noted that the limitations reciting “for labelling an object with a target label” (line 1), “for manipulating labels” (line 2), “configured to be adhered to the end of the instrument” (line 3), and “used to manually transfer the target label from a target label liner to an object by releasable adherence of the target label to the second surface of the transfer label” (lines 7-9) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, the tool (100; instrument) taught by Fan et al. is capable of applying labels to a small space, wherein the label (transfer label) taught by Label Liners is capable of being adhered to the adhesive layer (112) located at the label carrying part (110; end) of the tool, and the adhesive surface transfer label is capable of manually transferring a target label from a target label liner to an object, thus meeting all of the claimed functional limitations.
Regarding claim 2, Fan et al. in view of Label Liners teaches all of the limitations of claim 1 above. As noted above, Label Liners teaches that since there are all sorts of adhesives that may be used for labels, it is important to use the right type of liner (transfer label liner) to make sure that the labels properly release (p. 2). Label Liners further teaches that the liner typically consists of a carrier made of paper or polyester to which a layer of silicone is added, and that the specific amount of silicone used determines how well the labels will peel off the carrier (p. 2). One of ordinary skill in the art would thus recognize that the adhesive strength between the facestock of the transfer label and the transfer label liner (adhesion force C) can be appropriately set relative to the adhesive strength between the tool of Fan et al. and the topcoat or facestock of the label of Label Liners (adhesion force A), depending on the thickness of the adhesive layer of the tool, the type of adhesive used for the transfer label, and the thickness of the silicone release coating provided on the transfer label liner.
It is noted that the limitation reciting “used to manually transfer the target label from a target label liner to an object by releasable adherence of the target label to the second surface of the transfer label” is considered functional language related to the intended use of the instrument and is accorded limited weight as the language does not further limit the structure of the product. Given that adhesive layer (112) provided on the tool (100; instrument) taught by Fan et al. is configured to carry labels and that the transfer label liner taught by Label Liners can be configured to be easily releasable from the adhesive surface of the transfer label, the tool is considered to be capable of capable of manually transferring the transfer label from a transfer label liner to its end by releasable adherence thereto, thus meeting all of the claimed functional limitations.
Regarding claim 8, Fan et al. in view of Label Liner teaches all of the limitations of claim 1 above, and Fan et al. teaches that the label carrying portion (110; end) of the tool is provided with an adhesive layer (112; instrument adhesive) with a plane contact portion (114) used to carry the label on a flat surface ([0043], [0053]-[0055]). It is noted that the limitation reciting “for being received on said end of the instrument to provide said adhesion force A” is considered functional language related to the intended use of the instrument adhesive and is accorded limited weight as the language does not further limit the structure of the product.
Regarding claim 16, Fan et al. in view of Label Liner teaches all of the limitations of claim 1 above, and Fan et al. further teaches that the tool (100) is a rod formed of a connecting rod (120), a handle (130), and a label carrying part (110) ([0039], Figs. 1-2).
Regarding claim 17, Fan et al. in view of Label Liner teaches all of the limitations of claim 17 above but does not expressly teach that the instrument has two of the ends for manipulating labels. However, Fan et al. does further teach that the label carrying portion (110; end for manipulating labels) can be replaced with different label carrying portions of different specifications according to the requirements of an application ([0058]-[0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach more than one label carrying portion having different specifications in order to enable various types of labels to be adhered via the different carrying portions.
Regarding claim 18, Fan et al. in view of Label Liner teaches all of the limitations of claim 17 above, and Fan et al. further teaches that the connecting rod (120) can be bent into any shape after being heated so as to be adapted to different uses and environments [0056]. Although Fan et al. does not expressly teach that the instrument has an S-shape, it would have been obvious to one of ordinary skill in the art to modify the tool for applying labels of Fan et al. in view of Label Liner by forming the connecting rod into a suitable shape, such as an S-shape, depending on the orientation or angle required for application of the labels.
Regarding claim 19, Fan et al. in view of Label Liner teaches all of the limitations of claim 1 above, and Fan et al. further teaches that the tool (100) has an adhesive layer (112) disposed on a base material portion (111) of the label carrying portion (110) ([0043], Figs. 3-4), wherein the base material portion corresponds to the claimed receptacle which receives and contains the adhesive layer.
Regarding claim 20, Fan et al. in view of Label Liner teaches all of the limitations of claim 1 above, and Fan et al. further teaches that the label carrying portion (110) is detachably connected to the connecting rod (120), which facilitates replacement of label carrying portions of different specifications according to the requirements of an application ([0058]-[0059]). Thus, the detachable label carrying portion corresponds to the claimed exchangeable tip at the end of the instrument.
Regarding claim 48, Fan et al. teaches a tool (100; instrument) for sticking labels in small spaces, comprising a handle (130), a connecting rod (120), and a label carrying part (110; end) ([0008], [0039], Figs. 1-2). Although Fan et al. teaches that the label carrying part is provided with an adhesive layer (112, 114) for bonding a label to be carried by the tool ([0041], [0053], Figs. 2-4), the reference does not expressly teach a structure of the label which is configured to be adhered to the end of the instrument.
However, in the analogous art of labels, Label Liners teaches that labels are typically composed of a topcoat, a facestock, an adhesive, and a liner, wherein the liner serves to protect the label adhesive until it is applied to the end use surface (p. 2). Label Liners teaches that since there are all sorts of adhesives that may be used for labels, it is important to use the right type of liner for the adhesive (p. 2).
Given that Fan et al. teaches that the tool is intended to be used for carrying labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool with any type of label, such as a transfer label having a facestock and an adhesive on at least one surface thereof, as taught by Label Liners, in order to apply such known labels in small spaces.
With respect to the claimed adhesive forces A and B, it is noted that Fan et al. teaches that the thickness of the adhesive layer (112) is determined according to actual needs so that the reliability of repeated use in bonding labels is ensured [0049]. Label Liners further teaches that all sorts of adhesives are known for various applications (p. 2), such that the adhesive strength of the transfer label adhesive can be appropriately determined according to a particular surface or object to which it is applied. Therefore, it would have been obvious to one of ordinary skill in the art to appropriately set the adhesive strength between the tool of Fan et al. and the topcoat or facestock of the label of Label Liners (adhesion force A) relative to the adhesive strength between the adhesive surface of the transfer label and a target label (adhesion force B), such as wherein the adhesive force A is greater than the adhesive force B, depending on the thickness of the adhesive layer of the tool, the type of adhesive used for the transfer label, and the surface properties of the target label being used for a particular application.
With respect to the claimed adhesive forces B and E, as noted above, Fan et al. teaches that the thickness of the adhesive layer (112) is determined according to actual needs so that the reliability of repeated use in bonding labels is ensured [0049]. Label Liners further teaches that since there are all sorts of adhesives that may be used for labels, it is important to use the right type of liner (target label liner) to make sure that the labels properly release (p. 2). Label Liners further teaches that the liner typically consists of a carrier made of paper or polyester to which a layer of silicone is added, and that the specific amount of silicone used determines how well the labels will peel off the carrier (p. 2). One of ordinary skill in the art would thus recognize that the adhesive strength between the facestock of a transfer label and a second transfer label liner (adhesion force E) can be appropriately set relative to the adhesive strength an adhesive layer of a transfer label and a topcoat or facestock of a target label (adhesion force B), depending on the thickness of the adhesive layer of the tool, the type of adhesive used on the second surface of the transfer label, and the thickness of the silicone release coating provided on the second transfer label liner. 
It is noted that the limitations reciting “for labelling an object with a target label” (line 1), “for manipulating labels” (line 2), “configured to be adhered to the end of the instrument” (line 3), and “used to manually transfer the target label from the target label liner to an object by releasable adherence of the target label to the second surface of the transfer label” (lines 8-9) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, the tool (100; instrument) taught by Fan et al. is capable of applying labels to a small space, wherein the label (transfer label) taught by Label Liners is capable of being adhered to the adhesive layer (112) located at the label carrying part (110; end) of the tool, and the adhesive surface transfer label is capable of manually transferring a target label from a target label liner to an object, thus meeting all of the claimed functional limitations.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over and Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of Label Liners (https://web.archive.org/web/20160419061840/ https://barcode-labels.com/getting-started/labels/liners/, Published April 19, 2016; Retrieved from Wayback Machine) as applied to claim 1 above, and further in view of “Eforlike 50 Pieces Double-Sided Dots Foam Tapes Adhesive Mounting Pads” (https://www.amazon.com/Eforlike-Double-sided-Adhesive-Mounting-Dia-50mm/dp/B076FN8WF3; First available on October 13, 2017; hereinafter “Eforlike”).
Regarding claim 3, Fan et al. in view of Label Liners teaches all of the limitations of claim 1 but does not expressly teach that the transfer label has adhesive on both a first surface and a second surface thereof.
However, in the analogous art of labels, Eforlike teaches double-sided adhesive dots comprising an acrylic foam facestock and adhesive on both sides to promote excellent adhesion to a broad range of surfaces (p. 1). Eforlike teaches that the adhesive dots are suitable for bonding many kinds of materials such as wood, metals, glass, papers, paints, and many plastics and fabrics (p. 1). 
Given that Fan et al. teaches that the tool is intended to be used for carrying labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool with any type of label, such as the double-sided adhesive dots of Eforlike, in order to apply such known double-sided labels in small spaces.
Regarding claim 4, Fan et al. in view of Label Liners and Eforlike teaches all of the limitations of claim 3 above. As noted above, Label Liners teaches that liners serve to protect the label adhesive until it is applied to the end use surface (p. 2). The double-sided adhesive dots taught by Eforlike are illustrated as having a first and second release liner on each adhesive surface thereof (p. 1). Eforlike further teaches that the double-sided adhesive dots are applied by peeling the film (first transfer label liner) from one side (first side) to expose the adhesive on one side, and subsequently peeling the film (second transfer label liner) from the other side (second surface) to expose the adhesive on the other side (p. 2). 
It is noted that the limitation reciting “used to manually transfer the target label from the second transfer label liner to its end by releasable adherence of the transfer label to the end of the instrument” is considered functional language related to the intended use of the instrument and is accorded limited weight as the language does not further limit the structure of the product. Given that adhesive layer (112) provided on the tool (100; instrument) taught by Fan et al. is configured to carry labels and that the second transfer label liner taught by Eforlike and Label Liners can be configured to be easily releasable from the second surface of the transfer label, the tool is considered to be capable of capable of manually transferring the transfer label from the second transfer label liner to its end by releasable adherence thereto, thus meeting the claimed functional limitation.
As noted above, Label Liners teaches that since there are all sorts of adhesives that may be used for labels, it is important to use the right type of liner (transfer label liner) to make sure that the labels properly release (p. 2). Label Liners further teaches that the liner typically consists of a carrier made of paper or polyester to which a layer of silicone is added, and that the specific amount of silicone used determines how well the labels will peel off the carrier (p. 2). One of ordinary skill in the art would thus recognize that the adhesive strength between the facestock of the transfer label and the second transfer label liner (adhesion force C) can be appropriately set relative to the adhesive strength between the tool of Fan et al. and the facestock of the transfer label (adhesion force A), depending on the thickness of the adhesive layer of the tool, the type of adhesive used on the second surface of the transfer label, and the thickness of the silicone release coating provided on the second transfer label liner.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over and Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of Label Liners (https://web.archive.org/web/20160419061840/ https://barcode-labels.com/getting-started/labels/liners/) as applied to claim 8 above, and further in view of Downs et al. (US 2005/0084641).
Regarding claim 9, Fan et al. in view of Label Liners teaches all of the limitations of claim 8 above. Although Fan et al. teaches that the adhesive layer (112; instrument adhesive) provided on the label carrying part (110; end) of the tool (100; instrument) can be made of a silicone-based adhesive ([0048]-[0050]), the combination of references does not expressly teach that the instrument adhesive is defined by a dot of the instrument adhesive adhered to a dot liner.
However, in the analogous art of adhesive bonding, Downs et al. teaches an adhesive dispensing sheet (30) comprising a plurality of adhesive segments (34; dot of adhesive) provided on a bottom carrier material (32; dot liner) ([0045], Fig. 1). Similar to Fan et al., Downs et al. teaches that the adhesive segments can be formed of a pressure-sensitive silicone adhesive [0051]. Downs et al. further teaches that the carrier material includes a first release surface (38) on the side facing the adhesive segments so that the adhesive segments can be easily released from the carrier ([0019], [0046], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of the tool of Fan et al. by utilizing an instrument adhesive provided as a dot of adhesive adhered to a dot liner, as taught by Downs et al., in order to provide the adhesive material in a convenient form for application to the tool. Given that Downs et al. teaches that the carrier material (32; dot liner) is provided with a release coating so that the adhesive material can be easily removed from the carrier at the time of use, one of ordinary skill in the art would recognize that the adhesion force G between the dot of adhesive and the instrument would be greater than the adhesion force H between the dot and the dot liner.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over and Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of Label Liners (https://web.archive.org/web/20160419061840/ https://barcode-labels.com/getting-started/labels/liners/) as applied to claim 1 above, and further in view of Schreiner (US 2008/0047185, previously cited).
Regarding claim 13, Fan et al. in view of Label Liner teaches all of the limitations of claim 1 above but does not expressly teach that the transfer label has a tab projecting therefrom and being sized to project from the end of the instrument when the transfer label is on the end of the instrument. However, in the analogous art of adhesive labels, Schreiner teaches a label comprising a grip tab (2) that projects out of the label contour, wherein such grip tabs are said to be typically used for the purpose of making it easier to remove the label from a substrate (Abstract, [0002]-[0005], [0035], Figs. 3a-3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool for attaching labels of Fan et al. in view of Label Liner by providing the transfer label with a tab projecting therefrom, as taught by Schreiner, in order to enable the label to be easily gripped to remove the label from a substrate to which it is applied. Furthermore, one of ordinary skill in the art would recognize that when attaching the transfer label having a grip tab that projects out of the label contour onto the tool, the tab would be sized to project from the end of the tool when the label is on the end thereof.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over and Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of Label Liners (https://web.archive.org/web/20160419061840/ https://barcode-labels.com/getting-started/labels/liners/) as applied to claim 2 above, and further in view of Denklau et al. (US 5,846,624).
Regarding claim 14, Fan et al. in view of Label Liner teaches all of the limitations of claim 2 above. Although Label Liner teaches that liners allow for labels to be die cut (p. 2), the combination of references does not expressly teach that the transfer label liner has tear-off perforations and/or at least one slit therein.
However, in the analogous art of labels, Denklau et al. a sheet of individual adhesive labels (40, 42) formed by die cuts (44) through label plies (24, 30) and backed by a continuous web of release liner (12) (col 3, Ln 47-53; col 5, Ln 3-7; Figs. 1-2). Denklau et al. teaches that the release liner (12) may have perforations (46) through the liner in order to enable portions of the sheet of labels to be easily separated, for example, to discard portions of the release liner once the labels thereon have been used up (col 5, Ln 16-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer label liner of Fan et al. in view of Label Liner by including tear-off perforations, as taught by Denklau et al., for the benefit of enabling portions of the liner to be removed once the labels thereon have been used.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over and Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of Label Liners (https://web.archive.org/web/20160419061840/ https://barcode-labels.com/getting-started/labels/liners/) as applied to claim 1 above, and further in view of Srnka et al. (US 2012/0086958).
Regarding claim 15, Fan et al. in view of Label Liners teaches all of the limitations of claim 1 above. Although Fan et al. teaches that the tool is capable of being used to attach labels in a small space ([0008], [0039]), the combination of references does not expressly teach that the instrument and/or the labels are in a sterilized condition in packaging.
However, in the analogous art of labels, Srnka et al. teaches a method for printing labels for medical applications, wherein the label (12) can be subjected to a sterilization procedure and enclosed within an individual package prior to the printing of the label content [0038]. Srnka et al. teaches that such labels being packaged in a substantially-sterile condition are suitable for use in medical applications ([0027], [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize labels which are in a sterilized condition in packaging in the case where the labels to be attached by the tool are intended to be used in medical applications.
Claims 1-4, 8, 13-20, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 205854716, cited on IDS, machine translation previously provided) in view of Gruber et al. (US 2014/0342112).
Regarding claims 1 and 3, Fan et al. teaches a tool (100; instrument) for sticking labels in small spaces, comprising a handle (130), a connecting rod (120), and a label carrying part (110; end) ([0008], [0039], Figs. 1-2). Although Fan et al. teaches that the label carrying part is provided with an adhesive layer (112, 114) for bonding a label to be carried by the tool ([0041], [0053], Figs. 2-4), the reference does not expressly teach a structure of the label which is configured to be adhered to the end of the instrument.
However, in the analogous art of labels for marking objects, Gruber et al. teaches a label (2; transfer label) comprising a carrier material (4; facestock) with an adhesive layer (12) provided on a top side (6; first surface) and an adhesive layer (10) provided on a bottom side (8; second surface) of the carrier material ([0034], Fig. 1). Gruber et al. further teaches that the label can be used for marking items, in particular surgical instruments, and that the adhesive layers provided on the top and bottom sides are preferably made of the same kind of adhesive ([0001]-[0002], [0009]).
Given that Fan et al. teaches that the tool is intended to be used for carrying labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool with any type of label, such as a transfer label having a facestock and an adhesive on at both first and second surfaces thereof, as taught by Gruber et al., in order to apply such known labels in small spaces.
Although Fan et al. teaches that the thickness of the adhesive layer (112) is determined according to actual needs so that the reliability of repeated use in bonding labels is ensured ([0049]), and Gruber et al. teaches that the adhesive layers provided on the top and bottom sides are preferably made of the same kind of adhesive ([0009]), the combination of references does not expressly teach a relationship between an adhesion force A between the first surface of the facestock of the transfer label and the instrument and an adhesion force B between the second surface of the transfer label and a target label.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the adhesive layer on the instrument of Fan et al. to set an appropriate adhesive strength between the first surface of the facestock of the transfer label and the instrument (adhesion force A), such as wherein the adhesive force A is greater than the adhesive force B, in order to ensure that the adhesive layer on the instrument is capable of reliably bonding a label.
It is noted that the limitations reciting “for labelling an object with a target label” (line 1), “for manipulating labels” (line 2), “configured to be adhered to the end of the instrument” (line 3), and “used to manually transfer the target label from a target label liner to an object by releasable adherence of the target label to the second surface of the transfer label” (lines 7-9) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, the tool (100; instrument) taught by Fan et al. is capable of applying labels to a small space, wherein the label (2; transfer label) taught by Gruber et al. is capable of being adhered to the adhesive layer (112) located at the label carrying part (110; end) of the tool, and the adhesive layer (10) of the transfer label is capable of manually transferring a target label from a target label liner to an object, thus meeting all of the claimed functional limitations.
Regarding claims 2 and 4, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and while Fan et al. does not expressly teach a first or second transfer label liner, Gruber et al. further teaches that the label (2; transfer label) comprises a removable liner (22; first transfer label liner) provided to protect the adhesive layer (12) on the top side (6; first surface) and a removable liner (20; second transfer label liner) provided to protect the adhesive layer (10) on the bottom side (8; second surface) ([0015], [0038], Fig. 1). Gruber et al. teaches that appropriate liners include silicone paper, PET liner, or other materials which can be easily removed from the adhesive layers [0038].
Although Fan et al. teaches that the thickness of the adhesive layer (112) is determined according to actual needs so that the reliability of repeated use in bonding labels is ensured ([0049]), and Gruber et al. teaches that the material of the liners is appropriately selected so as to be easily removable from the adhesive layers ([0038]), the combination of references does not expressly teach a relationship between an adhesion force A between the first surface of the facestock of the transfer label and the instrument and an adhesion force C between the second surface of the transfer label and the second transfer label liner.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the adhesive layer on the instrument of Fan et al. to set an appropriate adhesive strength between the first surface of the facestock of the transfer label and the instrument (adhesion force A), such as wherein the adhesive force A is greater than the adhesive force C, in order to ensure that the adhesive layer on the instrument is capable of reliably bonding a label. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate material for the removable liner of Gruber et al., such that the adhesive force C is less than the adhesive force A, in order to ensure that the liner can be easily separated from the adhesive layer of the label.
It is noted that the limitations reciting “used to manually transfer the transfer label from the at least one transfer label liner to its end by releasable adherence of the transfer label to the end of the instrument” (claim 2) and “used to manually transfer the transfer label from the second transfer label liner to its end by releasable adherence of the transfer label to the end of the instrument” (claim 3) are considered functional language related to the intended use of the instrument and are accorded limited weight as the language does not further limit the structure of the product. As noted above, the tool (100; instrument) taught by Fan et al. is capable of adhering labels via the adhesive layer (112) located at the label carrying part (110; end) of the tool, and the removable liner (20; transfer label liner) of the label of Gruber et al. is easily removable from the adhesive layer (10), such that the tool is capable of manually transferring the label from the liner to its end, thus meeting the claimed functional limitations.
Regarding claim 8, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and Fan et al. teaches that the label carrying portion (110; end) of the tool is provided with an adhesive layer (112; instrument adhesive) with a plane contact portion (114) used to carry the label on a flat surface ([0043], [0053]-[0055]). It is noted that the limitation reciting “for being received on said end of the instrument to provide said adhesion force A” is considered functional language related to the intended use of the instrument adhesive and is accorded limited weight as the language does not further limit the structure of the product.
Regarding claim 13, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and while Fan et al. does not expressly teach a transfer label, Gruber et al. further teaches that the label (2; transfer label) has a removable handling tab (28) with which the labels can easily be handled ([0041], Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transfer label with a tab projecting therefrom, as taught by Gruber et al., in order to enable the label to be easily handled without contacting the adhesive surface of the label. Furthermore, one of ordinary skill in the art would recognize that when attaching the transfer label having a label handling tab of Gruber et al. to the tool of Fan et al., the tab would be sized to project from the end of the tool when the label is on the end thereof.
Regarding claim 14, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 2 above, and while Fan et al. does not expressly teach a transfer label liner, Gruber et al. further teaches that the individual labels (2) can be separated from a sheet of labels by lines of weakness, for example perforations (26), wherein the perforations are formed through the carrier material, the adhesive layers, and the removable liners ([0017], [0041], Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transfer label liner with tear-off perforations, as taught by Gruber et al., in order to enable a plurality of transfer labels to be formed as a sheet of labels which can be separated from one another for individual use.
Regarding claim 15, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and while Fan et al. does not expressly teach that the instrument and/or the labels are in a sterilized condition in packaging, Gruber et al. further teaches that the label (2; transfer label) may be used for marking items, such as surgical instruments, wherein the materials of the label may be appropriately selected so as to be suitable for sterilization ([0003], [0005], [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the labels in a sterilized condition in packaging, as suggested by Gruber et al., in order to enable the labels to be suitable for use in marking medical implements by preventing the labels from being a source of contamination.
Regarding claim 16, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and Fan et al. further teaches that the tool (100) is a rod formed of a connecting rod (120), a handle (130), and a label carrying part (110) ([0039], Figs. 1-2).
Regarding claim 17, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 17 above but does not expressly teach that the instrument has two of the ends for manipulating labels. However, Fan et al. does further teach that the label carrying portion (110; end for manipulating labels) can be replaced with different label carrying portions of different specifications according to the requirements of an application ([0058]-[0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach more than one label carrying portion having different specifications in order to enable various types of labels to be adhered via the different carrying portions.
Regarding claim 18, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 17 above, and Fan et al. further teaches that the connecting rod (120) can be bent into any shape after being heated so as to be adapted to different uses and environments [0056]. Although Fan et al. does not expressly teach that the instrument has an S-shape, it would have been obvious to one of ordinary skill in the art to modify the tool of Fan et al. by forming the connecting rod into a suitable shape, such as an S-shape, depending on the orientation or angle required for application of the labels.
Regarding claim 19, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and Fan et al. further teaches that the tool (100) has an adhesive layer (112) disposed on a base material portion (111) of the label carrying portion (110) ([0043], Figs. 3-4), wherein the base material portion corresponds to the claimed receptacle which receives and contains the adhesive layer.
Regarding claim 20, Fan et al. in view of Gruber et al. teaches all of the limitations of claim 1 above, and Fan et al. further teaches that the label carrying portion (110) is detachably connected to the connecting rod (120), which facilitates replacement of label carrying portions of different specifications according to the requirements of an application ([0058]-[0059]). Thus, the detachable label carrying portion corresponds to the claimed exchangeable tip at the end of the instrument.
Regarding claim 48, Fan et al. teaches a tool (100; instrument) for sticking labels in small spaces, comprising a handle (130), a connecting rod (120), and a label carrying part (110; end) ([0008], [0039], Figs. 1-2). Although Fan et al. teaches that the label carrying part is provided with an adhesive layer (112, 114) for bonding a label to be carried by the tool ([0041], [0053], Figs. 2-4), the reference does not expressly teach a structure of the label which is configured to be adhered to the end of the instrument.
However, in the analogous art of labels for marking objects, Gruber et al. teaches a label (2; transfer label) comprising a carrier material (4; facestock) with an adhesive layer (12) provided on a top side (6; first surface) and an adhesive layer (10) provided on a bottom side (8; second surface) of the carrier material ([0034], Fig. 1). Gruber et al. further teaches that the label can be used for marking items, in particular surgical instruments, and that the adhesive layers provided on the top and bottom sides are preferably made of the same kind of adhesive ([0001]-[0002], [0009]).
Given that Fan et al. teaches that the tool is intended to be used for carrying labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool with any type of label, such as a transfer label having a facestock and an adhesive on at both first and second surfaces thereof, as taught by Gruber et al., in order to apply such known labels in small spaces.
Although Fan et al. teaches that the thickness of the adhesive layer (112) is determined according to actual needs so that the reliability of repeated use in bonding labels is ensured ([0049]), and Gruber et al. teaches that the adhesive layers provided on the top and bottom sides are preferably made of the same kind of adhesive and that the material of the removable liner is selected so as to be easily removed from the adhesive layer ([0009], [0038]), the combination of references does not expressly teach a relationship between an adhesion force A between the first surface of the facestock of the transfer label and the instrument and an adhesion force B between the second surface of the transfer label and a target label, or a relationship between the adhesion force B and an adhesion force E between the target label and a target label liner.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the adhesive layer on the instrument of Fan et al. to set an appropriate adhesive strength between the first surface of the facestock of the transfer label and the instrument (adhesion force A), such as wherein the adhesive force A is greater than the adhesive force B, in order to ensure that the adhesive layer on the instrument is capable of reliably bonding a label. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable material for the target label liner, such that an adhesive force B is greater than an adhesive force E, in order to ensure that the liner can be removed easily to enable the target label to be attached to an object.
It is noted that the limitations reciting “for labelling an object with a target label” (line 1), “for manipulating labels” (line 2), “configured to be adhered to the end of the instrument” (line 3), and “used to manually transfer the target label from a target label liner to an object by releasable adherence of the target label to the second surface of the transfer label” (lines 7-9) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, the tool (100; instrument) taught by Fan et al. is capable of applying labels to a small space, wherein the label (2; transfer label) taught by Gruber et al. is capable of being adhered to the adhesive layer (112) located at the label carrying part (110; end) of the tool, and the adhesive layer (10) of the transfer label is capable of manually transferring a target label from a target label liner to an object, thus meeting all of the claimed functional limitations.

Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by the replacement drawings filed in the response on August 3, 2022.

Response-Claim Objections
The previous objections to claims 10, 11, and 17 are overcome by Applicant's amendments to the claims in the response filed August 3, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 2, 4, 5, 8, 9, 11, 12, 15, and 19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by applicant's amendments to the claims in the response filed August 3, 2022.
However, in light of the amendments to the claims, new issues under 35 U.S.C. 112(b) are presented in the office action above.
With respect to the previous rejection of claim 1 under 35 U.S.C. 112(b) for omitting essential elements, the Applicant argues that the language of claim 1 encompasses the various alternative embodiments, including another alternative described in paragraph [0084], which are further described in dependent claims 3 and 8.
This argument is not persuasive. As explained in the rejections above, there is no explicit recitation of an adhesive being provided between the end of the instrument and the first surface of the facestock of the transfer label. Because of this omitted feature, it is not clear how the claimed adhesion force A can be achieved between a surface of the facestock of the transfer label and the instrument. Indeed, if the transfer label is said to have adhesive on its first surface, as in claim 3, then the adhesion force A appears to refer to an adhesion force between the adhesive on the first surface of the facestock of the transfer label and the instrument, rather than between the first surface of the facestock and the instrument.
With respect to the supposed additional alternatives, it is not clear how the other embodiments described in paragraph [0084] pertain to the claimed invention. In paragraph [0084], the instrument is said to be a disposable rod with a preattached adhesive label on the end, or the instrument may be a disposable rod with the instrument adhesive coated directly on the end (with no need for a transfer label). Neither of these embodiments are commensurate in scope with the claimed invention, as the claimed kit is said to comprise a transfer label which is configured to be adhered to the end of the instrument, such that the transfer label is required to be present and does not come preattached to the instrument.

Response-Claim Rejections - 35 USC § 102
Applicant's arguments, see page 9 of the remarks filed August 3, 2022, have been fully considered but they are not persuasive.
The Applicant argues that Nagano does not anticipate claim 1 because the reference does not expressly teach a “target label liner”.
This argument is not persuasive. In light of the amendments to claim 1, a new ground of rejection is applied under 35 U.S.C. 102(a)(1) over Nagano. Insofar as the Applicant’s arguments apply to the new grounds of rejection, it is noted in the prior art rejections above that the limitation of claim requiring that “the instrument and transfer label are used to manually transfer the target label from a target label liner” is interpreted as functional language referring to a recitation of intended use. As acknowledged by the Applicant on page 6 of the remarks, the kit of claim 1 does not expressly include the “target label” (or the corresponding target label liner) but rather is configured for use with a target label.
A functional limitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the recited function, then it meets the claim. In the instant case, the uppermost label (L1; transfer label) taught by Nagano is capable of performing the function of manually transferring a target label from a target label liner once the remaining labels underlying the uppermost label have been peeled from the stack of labels. Therefore, the label attaching tool (T) and the uppermost label (L1) of Nagano together satisfy all of the limitations of claim 1.
Allowable Subject Matter
Claims 5-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the claimed invention of the instant application.

Independent claim 1 in combination with dependent claim 5 recites a kit comprising an instrument having an end for manipulating labels, a transfer label configured to be adhered to the end of the instrument, and a target label adhered to a target label liner. The transfer label has a facestock with adhesive on at least one of its surfaces, and the target label has a facestock which is adapted to have information inscribed or printed thereon. The instrument with the transfer label adhered thereto is used to manually transfer the target label from the target label liner to a target surface of an object by releasable adherence of the target label to the second surface of the transfer label. In order to perform this claimed function, an adhesion force A between a first surface of the facestock of the transfer label and the instrument is set to be greater than an adhesion force B between the second surface of the transfer label and the target label so that the target label can be adhered to the transfer label without the transfer label detaching from the instrument. The adhesion force B is greater than an adhesion force E between the target label and the target label liner so that the target label can be released from the target label liner. An adhesion force F between the target label and the target surface of the object is greater than the adhesion force B so that the target label can be released from the transfer label and adhered to the target surface.

The closest prior art to the claimed invention is Nagano (JP H08268419). Nagano teaches a method for attaching a label (L) to various objects (A) involving the use of a label attaching tool (T; instrument) having a compaction surface (12; end for manipulating labels) ([0001], [0021]-[0022], Figs. 1-3, 9). Nagano teaches that a plurality of labels (L) are stacked so that a label bundle (M) can be adhered to the compaction surface of the label attaching tool ([0015], Fig. 3). The uppermost label (L1) of the label bundle is adhesively integrated with the compaction surface ([0019]), such that the uppermost label which is capable of being adhered to the compaction surface of the tool corresponds to the claimed transfer label configured to be adhered to the end of the instrument. Each of the labels comprises a base material (14; facestock) having a lower adhesive surface (16; adhesive on at least one of its surfaces) ([0014], Figs. 7-8).
The uppermost label (L1; transfer label) is adhered to the compaction surface of the tool via a double-sided adhesive tape (18), wherein the adhesive strength of the double-sided adhesive tape is set to be strong so that there is no risk that the label bundle will accidentally fall off [0020]. The lower adhesive surfaces (16; second surface) of the labels are maintained in a temporary weak adhesive state so that the labels can be peeled off one by one and there is no risk of the adjacent labels peeling off at random as if the label bundle were disassembled from the middle ([0010], [0018]). Once all but the uppermost label is peeled from the label bundle, such that the lower adhesive surface of the uppermost label is exposed, the tool and the uppermost label are capable of being used to transfer a target label from a target label liner to an object by releasable adherence of the target label to the lower adhesive surface of the uppermost label. The adhesive strength between the tool and the uppermost label (adhesion force A) is set to be strong and the adhesive strength of the lower adhesive surface of the uppermost label (adhesion force B) is set to be relatively weak, thus meeting the claimed limitation regarding the relationship between adhesion forces A and B.
Although Nagano teaches an instrument and a transfer label which are capable of performing the claimed function of manually transferring a target label from a target label liner to an object, there is no teaching, suggestion, or motivation to modify the teachings of Nagano to include a target label which is adhered to a target label liner and which satisfies the claimed relationships between adhesion force B and adhesion force E and between adhesion force F and adhesion force B.

Henderson et al. (US 2014/0318700), newly cited, teaches an apparatus for applying pressure-sensitive adhesive labels onto a substrate, wherein the apparatus (100) comprises a roll of label stock (120) comprising pressure-sensitive adhesive labels (122) disposed on a release liner web (124) and a separation member (130) which detaches the labels from the liner ([0015]-[0017], Fig. 1). Henderson et al. teaches that the separation member has a tackified surface such that the adhesive force between the separation member and the upper surface (126) of the labels is greater than the adhesive force between the adhesive surface (128) of the labels and the release liner [0016]. Henderson et al. further teaches that the labels remain associated with the separation member until the adhesive surface of the labels engages a surface of a target substrate where the adhesive force between the adhesive surface and the target substrate is greater than the adhesive force between the separation member and the upper surface of the label ([0017]-[0018]).
Although Henderson et al. teaches many of the claimed relative adhesion forces between different surfaces and teaches an apparatus which is capable of performing many of the claimed functions, including transferring a pressure-sensitive adhesive (122; target label) to a target object, the reference does not expressly teach both a transfer label and a target label each having a facestock in combination with the claimed relative adhesion forces. Rather, Henderson et al. teaches that the tackified surface of the separation member is provided by a coating ([0023]), whereas the transfer label of the instant invention is a label comprising a facestock and an adhesive so that the transfer label can be replaced after a number of uses (see paragraph [0037] of the as-filed specification). There is no teaching, suggestion, or motivation in the cited references to modify the separation member by replacing the disclosed coating with a transfer label as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785